Birdzell, J.
(dissenting). I dissent. In my opinion there exists an enforceable contract for the sale of the land in question. Conceding all that is said in the majority opinion with reference to the qualified acceptance or counter-proposal of the plaintiff, it seems to me that the defendant’s letter of March 1st constitutes an expression of assent to such modifications as were made by the plaintiff. At the time defendant’s letter was written, it appears that he had before him both the plaintiff’s purported acceptance and the letter from the bank stating the conditions attached to the deposit. He made no objection to these conditions, but, on the contrary, indicated that he would proceed with performance in the manner suggested. As I construe this letter, it served to complete a mutual contract for the sale of the land.
Bronson, J. I concur.